t c memo united_states tax_court harry e thomason and estate of hattie d thomason deceased mary t crist personal representative petitioners v commissioner of internal revenue respondent docket no filed date john r foley for petitioners leslie h finlow for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after the petition was filed petitioner hattie d thomason died and her daughter mary t crist personal representative of the estate of hattie d thomason was substituted on behalf of the continued respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for the issues for decision are whether petitioners were engaged in a trade_or_business activity within the intent and meaning of sec_162 and if petitioners were not engaged in a trade_or_business activity under sec_162 whether some or all of the expenses claimed as trade_or_business_expenses are otherwise deductible under sec_212 and as expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was fort washington maryland harry e thomason petitioner and hattie d thomason mrs thomason were married in and during the following year petitioner became employed as a patent examiner by the u s patent office in washington d c in petitioner and mrs thomason bought a parcel of real_estate in prince george's county maryland and began building several rental houses there over a period of years the houses were built substantially by continued estate of the deceased petitioner rule petitioner and his family with some of the bulldozing electrical wiring and other similar work contracted out all of the houses were built for rental petitioner managed the rental of all of the houses three of which were owned by his children petitioner's management activity included advertising selecting prospective tenants and maintenance and improvement of the houses about the time some of the first rental houses were being built petitioner also began attending night classes to obtain a law degree sometime after receiving his law degree petitioner became a patent attorney in petitioner left his position with the u s patent office and subsequently became employed by the u s army material command in the patent area as a result of a reduction in force petitioner's employment with that agency terminated in petitioner thereafter did not pursue salaried employment from through the primary source_of_income for petitioner and mrs thomason was the rental of the houses in prince george's county maryland during at least percent of petitioner's income was derived from the rental of these houses it is unclear from the record whether petitioner began his duties at the u s army material command as a patent attorney or whether he began as a patent examiner and later became a patent attorney petitioner is highly educated in the field of solar_energy and is a well-known authority in that field petitioner is also an accomplished inventor in the field of solar_energy and has acquired patents in that area over a series of years petitioner and his son have become extremely knowledgeable about the generation of electricity by solar_energy the two have developed methods of heating water for household purposes through the use of solar_energy and also have developed a method of heating and cooling a building using solar_energy in petitioner built a successful solar heated home utilizing the solar heating system he developed bearing the trademark name of solaris as petitioner refined his inventions in the field of solar_energy he would build a new house and incorporate therein the newer technology in petitioner incorporated an entity known as thomason solar homes inc through which he conducted the building testing and patenting of solar_energy equipment along with his research and inventions petitioner actively pursued the passage of the solar heating and cooling demonstration act of publaw_93_409 88_stat_1069 codified as amended pincite u s c secs which provided in part for the development and demonstration of solar heating and cooling systems for use in residential dwellings petitioner has also been an organizer and an active member of the american energy association and the american energy society both of which are citizens' action groups whose purpose is to locate and pursue the prosecution of violators of various energy laws additionally petitioner has conducted seminars in solar_energy over the years some of these solar_energy seminars were conducted at george washington university in washington d c during petitioner made several speaking appearances on this subject including a keynote speech at the university of dubuque iowa finally during thomason enterprises was formed for the stated purpose of acquiring rental real_estate however thomason enterprises later became a part of thomason solar homes inc in date petitioner and mrs thomason purchased a condominium in manatee county florida at a public auction for dollar_figure they subsequently began to advertise the condominium for sale or rent in the washington post a newspaper of daily circulation in washington d c petitioner intended to make a petitioner's accomplishments in the field of solar_energy have been recognized by an article in the reader's digest by publications of the department of the treasury the u s customs service and the audubon naturalist society and in a mexico city newspaper the washington post and the former washington d c evening star the record does not reflect when or in what manner thomason enterprises became a part of thomason solar homes inc quick profit by selling the condominium however in the event it could not be sold quickly it would be rented out in order to realize a return petitioner estimated the value of the condominium at the time of purchase to be dollar_figure it was advertised for a sale price of dollar_figure however no lease price was set out in the advertisements one potential lessee was quoted a rental fee of dollar_figure per month plus dollar_figure for the monthly condominium maintenance fee plus utilities the record is not clear whether the property was ever rented out the record is clear however that it was not rented during nor was the property ever sold on their federal_income_tax return petitioners reported on schedule c profit or loss from business income of zero and a net_loss of dollar_figure consisting of the following expenses advertising car and truck expenses commissions and fees insurance other than health legal and professional services office expense repairs and maintenance supplies taxes and licenses travel meals and entertainment travel meals and entertainment after the limitation utilities total expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure the schedule c filed with petitioners' return fails to state the principal business or profession the business name and the business address of petitioners' trade_or_business activity petitioners reported the rental income and other expenses from their rental houses in prince george's county maryland on schedule e supplemental income and loss of their federal_income_tax return which included a detailed statement of their rental expenses separately listing each category of expense and identifying each amount separately as to each house for which the expense was incurred based on the testimony at trial the expenses_incurred by petitioners for the florida condominium were claimed on schedule c as trade_or_business_expenses in the notice_of_deficiency respondent disallowed all of the expenses claimed by petitioners on schedule c of their return for the following reasons petitioner and mrs thomason failed to establish that a valid business activity was in existence during expenses relative to the florida condominium were not deductible as a schedule c activity expenses relative to the corporation were deductible by the corporation on a corporate return and expenses relative to rental units were deductible on schedule e and had already been considered on that schedule on schedule e of their return petitioners reported gross rental income from properties totaling dollar_figure total continued at trial respondent acknowledged that as to schedule c expenses petitioner could substantiate that he spent dollar_figure in nevertheless respondent had no way of knowing to where those expenses would be assigned and that seems to be the crux of this case the court construes this statement to mean that while respondent was satisfied that petitioners' schedule e correctly reflected the income and expenses for those properties identified on schedule e respondent could not determine whether any of the expenses claimed on schedule c related to any of the rental properties on schedule e and moreover respondent was satisfied that petitioners were not engaged in any trade_or_business activity and therefore were not entitled to a deduction for any of the expenses claimed on schedule c the only documentary_evidence presented by petitioner to substantiate the schedule c expenses and to support a categorization thereof was a stack of canceled checks written by petitioner in which he contends were paid in connection with his various activities that year the submitted checks total approximately dollar_figure continued expenses and depreciation of dollar_figure and net rental income of dollar_figure respondent made no adjustments to either the income or expenses reported on schedule e this amount excludes approximately dollar_figure worth of voided continued petitioner maintained at trial that he was engaged in a trade_or_business during the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 welch v helvering supra the principal issue is whether petitioners were engaged in a trade_or_business activity during and if so what was that activity at trial petitioner generally described several activities as follows well go back to the several businesses that we were trying to conduct at the time one is the business of renting houses one is the business of incorporation one is the business of buying and selling property to get a second opinion or a good opinion--shall we buy this piece of property or not if we buy it shall we build a house on it if we build a house on it how much do we set_aside and we actually bought pieces of property and we built solar houses on them so that was one of the things and testing further new inventions continued checks submitted by petitioner another aspect of petitioner's activity related to two citizens' activist groups he organized and as to which some of the expenses were claimed as trade_or_business_expenses on petitioners' income_tax return in his testimony in connection with a mailing list maintained for these activist groups petitioner testified we hit them again and again and again for the american energy society and the american energy association and with those two organizations-- the court all right now those organizations were they corporations the witness no sir they were not incorporated the court what would they do these two organizations the witness one thing they did was form under that a citizens' action group the purpose of the citizens' action group was in cases like finding a lawbreaker which we did and bringing a lawbreaker into court as we did and when the lawbreaker was found to be in defiance of court then the court would order that the lawbreaker would pay us a fee it was known as a private attorney_general so that was one of the things that we engaged in the court so it was sort of like a whistle blowing-like thing the witness you've got the popular phrase for it sir aside from the various rental properties petitioners owned and as to which petitioners properly reported their income and expenses on schedule e of their return the record supports a finding that petitioners were engaged in the following activities during which petitioner contends constituted a trade_or_business activity for purposes of sec_162 the ownership and holding for sale or lease of a condominium in manatee county florida florida condominium activity lawyering legal activity and research inventing and teaching in the field of solar_energy solar_energy activity respondent contends that none of these activities rose to the level of a trade_or_business within the meaning of sec_162 and therefore none of the expenses attributable thereto are deductible on schedule c sec_162 allows a deduction for trade_or_business_expenses which are all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 the inquiry as to whether a taxpayer is carrying_on_a_trade_or_business is dependent on the facts and circumstances of each case 480_us_23 petitioner asserted that he and mrs thomason were engaged in a number of activities to make a profit during however the court is satisfied that the relevant deductions on schedule c of their return pertain to only the three activities described cash_basis taxpayers must establish that the expenses were paid that they were paid during the year in issue that they were paid in furtherance of a trade_or_business and that they were ordinary and necessary expenses of the trade_or_business sec_1_162-1 income_tax regs in mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir the court set forth three criteria that are generally accepted as indicative of carrying_on_a_trade_or_business first the taxpayer must undertake an activity intending to make a profit second the taxpayer must be regularly and actively involved in the activity third the taxpayer's business operations must actually have commenced for purposes of clarity the court separately analyzes each of petitioners' three activities to determine which if any of these activities constituted a trade_or_business for purposes of sec_162 with respect to the first activity petitioners' ownership and holding of a florida condominium for sale or lease petitioners purchased the florida condominium in date at a foreclosure sale although petitioner admitted that he had neither sold nor rented the florida condominium in he demonstrated that he had made a clear effort to sell or rent the condominium by placing several advertisements in a newspaper during offering the condominium for sale or lease the court is satisfied that petitioner intended to make a profit in this activity the court however is not satisfied that the second criterion set forth in mcmanus v commissioner supra has been met with respect to this condominium activity petitioner failed to show the florida condo activity was conducted on a regular and continuous basis during or that he was engaged in the business of buying and selling real_estate mcmanus v commissioner supra the majority of the actions taken by petitioner with respect to the florida condominium were at best occasional and intermittent the record indicates that during the year at issue petitioner merely ran a series of advertisements in the washington post offering the florida condominium for sale or lease petitioner and mrs thompson visited the condominium only twice during once to purchase the property and once to meet with a potential purchaser or lessee of the property during their second visit petitioner and mrs thomason stayed at the condominium and made minor repairs to the condominium petitioner testified that he and mrs thomason spent a total of approximately hours per week on their various activities however no oral testimony or documentary_evidence was presented to show how much time they actually spent on the florida condo activity during furthermore petitioner admitted that he and mrs thomason spent a majority of their time during on their rental real_estate activity ie maryland property on this record the court holds that petitioner has failed to establish that during he was engaged in the trade_or_business of buying and selling real_estate or that petitioner's florida condo activity was conducted on a regular and continuous basis mcmanus v commissioner supra petitioner failed to satisfy his burden of proving that the florida condo activity rose to the level of a trade_or_business within the meaning of sec_162 accordingly petitioners are not entitled to deduct under sec_162 any expenses_incurred in connection with the florida condominium which they claimed on schedule c of their return respondent is sustained on this determination however sec_212 allows as a deduction all the ordinary and necessary expenses paid during the year for the production_or_collection_of_income sec_212 or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 sec_167 allows as a deduction a reasonable allowance for depreciation of property_held_for_the_production_of_income the phrase held_for_the_production_of_income has the same meaning in sec_212 and sec_167 47_tc_120 expenses and depreciation may be deducted only if the property is held for production_of_income during the taxable_year at issue 65_tc_34 sec_1 b income_tax regs provides ordinary and necessary expenses paid_or_incurred in the management conservation or maintenance of a building devoted to rental purposes are deductible notwithstanding that there is actually no income therefrom in the taxable_year and regardless of the manner in which or the purpose for which the property in question was acquired furthermore expenses paid_or_incurred in connection with investment_property may be deductible under this regulation even though the property is not currently productive and there is no likelihood that the property will be sold at a profit or will otherwise be productive of income and even though the property is held merely to minimize a loss with respect thereto sec_1_212-1 income_tax regs whether property is held_for_the_production_of_income is a question of fact to be determined from all the facts and circumstances 59_tc_791 affd 495_f2d_1079 6th cir on this record the court is satisfied that petitioners held the florida condominium during for the production_of_income within the meaning of sec_212 and that some of the expenses_incurred with respect thereto during were for the management conservation or maintenance of the florida condominium as provided in sec_212 petitioner and mrs thomason purchased the florida condominium for the purpose of making a profit on resale they intended to lease the florida condominium to derive income during the period in which they were unable to sell the property and they incurred expenses to prepare and maintain the property for such use the florida condominium was not used personally by petitioner and his wife they continuously advertised the property for sale or rent during and the reason that no income was produced by the property during year in question was a lack of fruitful response to petitioners' newspaper advertisements the record reflects that the condominium was suitable for occupancy and available for sale or rent during the year at issue the fact that the property realized no income during the year at issue is not determinative having found that petitioners held the florida condominium for the production_of_income within the meaning of sec_212 it follows that their expenses_for_the_management conservation or maintenance of property such as taxes utilities maintenance fees advertising legal fees and repairs are allowable for dollar_figure respondent contends that expenses attributable to the florida condo activity were deducted by petitioners and allowed on schedule e of their return therefore respondent contends the expenses were not properly deductible on schedule although petitioner and mrs thomason stayed at the florida condominium on one of their two visits during the court does not view this as a personal_use because the sole purpose of their visit was to meet with a prospective purchaser or lessee and to make minor repairs there is no evidence in the record that petitioner and his wife claimed a deduction for depreciation on the florida condominium in c and no further allowances for deductions should be allowed on schedule e upon a review of the entire record this court is satisfied that petitioners did not deduct on schedule e expenses relative to their florida condo activity it is evident that petitioners deducted these amounts on schedule c although it is unclear as to exactly what amount of the schedule c deductions is attributable to the florida condo activity the court agrees that the florida condo activity expenses would be properly deductible on schedule e rather than schedule c and that petitioners are entitled to deductions for such expenses notwithstanding the erroneous categorization of these expenses on their return the court must therefore determine the amount of petitioners' expenses attributable to the florida condo activity petitioner asserts that the groups of canceled checks he introduced at trial included checks for expenses paid in relation to the florida condo activity petitioner's testimony at trial with regard to these canceled checks was jumbled and evasive at best however upon a detailed and exhaustive review of the canceled checks the court is satisfied from the record that petitioner did incur expenses in relation to the florida condo activity in and some of these expenses can be identified by some of the checks accordingly the court finds that petitioner and mrs thomason incurred expenses of dollar_figure in connection with the florida condo activity during those expenses are allowed as schedule e deductions with respect to petitioner's travel_expenses in relation to the florida condo activity which specifically include vehicle expenses travel and meals sec_274 overrides the so- called cohan ruledollar_figure 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date under sec_274 no deduction may be allowed for expenses_incurred for travel on the basis of any approximation or the unsupported testimony of the taxpayer sec_274 imposes stringent substantiation requirements to which each taxpayer must strictly adhere thus that section specifically proscribes deductions for travel_expenses in the absence of adequate_records or sufficient evidence corroborating the taxpayer's own statement petitioners failed to present evidence to meet the requirements of sec_274 with respect to the claimed deductions for vehicle expenses travel and meals as a general_rule if the record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the amount of the deduction to which he or she is otherwise entitled the court may in some situations estimate the amount of such expense and allow a deduction to that extent 39_f2d_540 2d cir relating to the florida condominium therefore petitioners are not allowed a deduction for these expenses as noted above the court holds that petitioners are entitled to deduct expenses attributable to the florida condo activity under sec_212 in the total amount of dollar_figure for further the court holds that petitioners are entitled to a deduction for depreciation under sec_167 in connection with the florida condo activity for dollar_figure with respect to the activity petitioner engaged in which he referred to at trial as lawyering respondent contends that petitioner's law practice in was limited to legal actions taken with respect to his rental real_estate activity such as the filing of lawsuits against tenants to recover unpaid rent or to evict and appearances in court on behalf of his children respondent asserts further that petitioner had no paying clients in and derived no income from a law practice that year petitioner's testimony on this subject was characteristically vague and indicated that he was somewhat the appropriate amount of such depreciation deduction is provided by statute to be determined by the parties in a rule computation petitioners' basis has been established at dollar_figure and no evidence was adduced of any other capital expenditures that would increase the basis for depreciation purposes the court has made a finding that the florida condo constitutes residential_rental_property therefore the applicable_depreciation_method recovery_period and convention shall be determined in accordance with the finding under sec_168 confused about the nature and extent of his legal activities in petitioner occasionally appeared in court in connection with his rental real_estate activity as well as with respect to rental houses owned by his children which he managed oftentimes petitioner was required to file lawsuits against his tenants to recover delinquent rental payments or to evict a tenant on this record substantially_all of petitioner's legal activities during were in connection with his rental real_estate activity in maryland additionally the canceled checks submitted by petitioner showing payments of expenses he alleges were legal activity expenses were claimed by petitioner on schedule e of the return as part of his rental real_estate activity expenses and were allowed by respondentdollar_figure petitioner failed to present any evidence other than his own fragmented and self-serving testimony to show that he performed any legal activities other than those performed in connection with his rental real_estate activity no evidence was presented that would tend to show that petitioner was engaged in the trade_or_business of a law practice in within the meaning of sec_162 moreover petitioner presented no evidence to show that he incurred expenses carrying on legal activities in in excess of the amounts allowed as this indicates to the court that petitioner himself considered his legal activities in to be a part of his rental real_estate activity deductions by respondent on schedule e moreover some of the checks introduced into evidence by petitioner were payments to an attorney for legal services to petitioner petitioner therefore was not engaged in the practice of law during with respect to petitioner's solar activity there is no question that petitioner was actively engaged in this activity for several years and that the activity rose to the level of a trade_or_business for purposes of sec_162 the question however is whether this activity was conducted by petitioner individually or whether the activity was engaged in by a corporation in petitioner incorporated thomason solar homes inc thomason solar for the purpose of conducting all of his solar_energy research and invention activities respondent contends that the expenses attributable to petitioner's solar_energy activity in are properly deductible on the corporate return of thomason solar rather than on petitioner's individual return thomason solar was still in existence throughout and the corporation filed a form_1120 u s_corporation income_tax return for that yeardollar_figure thomason solar reported income of dollar_figure and deductions of dollar_figure for petitioner testified that he had filed documents to dissolve thomason solar sometime during or however he later admitted that the maryland department of taxation and assessment records reflect that thomason solar was forfeited on date for failure_to_file a corporate tax_return petitioner's testimony was highly ambiguous with respect to both the activities of thomason solar and the existence of his own individual solar_energy activities if any in additionally petitioner was wholly unresponsive to respondent's request for him to enlighten the court as to his methods for differentiating between his corporate and noncorporate activities the types of expenses that petitioner asserts are attributable to his solar_energy activity in ie canceled checks fit within the parameters of the meagerly described purpose and activities of thomason solar petitioner has failed to satisfy his burden of proving that he individually carried on any solar_energy activities in in addition to or separate from those activities conducted through thomason solar he further failed to prove that any of the expenses he alleges are attributable to his solar_energy activity in were not properly deductible on the corporate return of thomason solar on this record the court is satisfied that the expenses petitioner alleges are attributable to his solar_energy activity in would have been properly deductible on the corporate return of thomason solar rather than on petitioners' individual return for consequently the court holds that petitioners as individuals were not engaged in a solar activity as a trade_or_business during in summation petitioners were not engaged in a trade_or_business activity within the intent and meaning of sec_162 respondent is sustained on this issue however petitioners are entitled to a depreciation deduction and additional deductions of dollar_figure as schedule e deductions under sec_212 and relating to their florida condominium decision will be entered under rule
